122 F.3d 1071
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Sammy L. JACKSON, Plaintiff-Appellant,v.U.S. SECRET SERVICE;  Bank One, a/k/a Valley National Bank;Corporation of the State of Arizona;  ScottsdaleUnified School District, Defendants-Appellees,andINDUSTRIAL INDEMNITY;  COREGIS, Defendants.
No. 96-16525.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Decided Sept. 3, 1997.

Appeal from the United States District Court for the District of Arizona Robert C. Broomfield, District Judge, Presiding
Before SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Sammy L. Jackson appeals pro se the district court's dismissal of his action against defendants.  Specifically, Jackson contends that the district court erred by denying his motion to file a supplemental complaint and his motion for entry of a default:  judgment.  We have jurisdiction pursuant to 28 U.S.C. § 1291 We review for abuse of discretion the district court's denial of these motions, see Maljack Prods.  Inc v. GoodTimes Home Video Corp., 81 F.3d 881, 888 (9th Cir.1996);  Eitel v. McCool, 782 F.2d 1470, 1472 (9th Cir.1986), and we affirm.


3
Although Jackson argues that a motion to file a supplemental complaint should be analyzed differently from a motion to amend a complaint, we think that the motions are sufficiently similar to be analyzed under the same principles.  Here, we conclude that the district court did not abuse its discretion in denying Jackson's motion to file a supplemental complaint in light of its conclusion that amendment would be futile.  See Cahill v. Liberty Mut. Ins., 80 F.3d 336, 339 (9th Cir.1996).


4
Because the defendants timely responded to Jackson's complaint with either answers or motions to dismiss, we conclude that the district court did not abuse its discretion in denying Jackson's motions for entry of default judgment.  See Fed.R.Civ.P. 55.

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We deny Jackson's "motion for a default judgment" and order that the State of Arizona's appellee brief filed